Van Dusen, J.,
We have given careful consideration to the forceful argument on behalf of the exceptant, but on consideration of the whole matter approve of the conclusion of the master and enter a decree appointing the Land Title Bank & Trust Company substituted trustee.
Exceptions to the master’s report are dismissed.
With the consent of counsel, the master’s fee is fixed at $400, stenographer’s costs $7.20, and filing fee $5, and it is ordered that the same be paid out of the principal of the estate.
Exception no. 4 complains of the lack of breadth in master’s reasoning in recommending the Land Title Bank & Trust Company. The exception is faulty and incorrect in its conclusion that this recommendation of the master was governed only by reason of that company’s alleged longer and more matured experience. The master considered that and all other facts presented to him. He weighed the arguments and contentions of counsel, and considered the conclusions reached in all cases, including that of Judge Holland in Slingluff’s Estate. As the master understands the authorities, it was not necessary for him to set forth minutely or at length all of said factors, and his failure to do so was not error. As stated in his original report, and as the law contemplates, the master’s chief concern in recommending a substituted trustee was the interests of the estate and the rights of all parties. All factors which aided him in reaching that conclusion were considered.
Exception no. 5 is like unto exception no. 4, in that it is faulty and incorrect. The master did not exclude from consideration the claim of Mrs. Yarrow that better results would be obtained from a smaller and more compact company working in close cooperation with her as cotrustee. The fact that he did not specifically so state, he submits, is not error.